Exhibit 10.5

This AMENDMENT TO RIGHTS AGREEMENT (the “Amendment”) is entered into as of the
15th day of September, 2006, by and between iParty Corp., a Delaware corporation
(the “Company”), and Continental Stock Transfer & Trust Company, a New York
corporation (the”Rights Agent”).


WITNESSETH

WHEREAS, the Company and the Rights Agent did enter into that certain Rights
Agreement dated as of November 9, 2001 (the “Rights Agreement”); and

WHEREAS, the parties now wish to amend the Rights Agreement to allow the Board
of Directors of the Company to allow Rights (as such term is defined in the
Rights Agreement) to be issued in respect of any securities of the Company which
are approved by the Board of Directors, and by their express terms are granted
Rights thereunder, and to make changes to the address of the Company and its
legal counsel.

NOW, THEREFORE, in consideration of the premises and mutual agreements between
the parties, and other good and valuable consideration the receipt and adequacy
of which is hereby acknowledged, the parties hereby agree as follows:

Section 1.  Definitions.  Capitalized terms not otherwise herein defined shall
have the respective meanings ascribed thereto in the Rights Agreement.

Section 2.  Amendment to Section 3(c) of the Rights Agreement.   Section 3(c) of
the Rights Agreement is hereby deleted in the entirety, and is replaced and
substituted by the following new Section 3(c):

“(c)        Rights shall be issued in respect of all shares of Capital Stock
that become outstanding, and in respect of any other securities of the Company
which are approved by the Board of Directors, and by their express terms are
granted Rights hereunder, after the Record Date but prior to the earlier of the
Distribution Date, the Expiration Date or the Final Expiration Date and, in
certain circumstances provided in Section 22 hereof, may be issued in respect of
shares of Capital Stock that become outstanding after the Distribution Date.
Certificates for Capital Stock (including, without limitation, certificates
issued upon original issuance, disposition from the Company’s treasury or
transfer or exchange of Capital Stock) after the Record Date but prior to the
earliest of the Distribution Date, the Expiration Date, or the Final Expiration
Date (or, in certain circumstances as provided in Section 22 hereof, after the
Distribution Date) shall have impressed, printed, written or stamped thereon or
otherwise affixed thereto a legend in a form substantially as follows:

THIS CERTIFICATE ALSO EVIDENCES AND ENTITLES THE HOLDER HEREOF TO THE SAME
NUMBER OF RIGHTS (SUBJECT TO ADJUSTMENT) AS THE NUMBER OF SHARES OF CAPITAL


--------------------------------------------------------------------------------




STOCK REPRESENTED BY THIS CERTIFICATE, SUCH RIGHTS BEING ON THE TERMS PROVIDED
UNDER THE RIGHTS AGREEMENT BETWEEN iPARTY CORP. AND CONTINENTAL STOCK TRANSFER &
TRUST COMPANY (THE “RIGHTS AGENT”), DATED AS OF NOVEMBER 9, 2001, AS IT MAY BE
AMENDED FROM TIME TO TIME (THE “RIGHTS AGREEMENT”), THE TERMS OF WHICH ARE
INCORPORATED HEREIN BY REFERENCE AND A COPY OF WHICH IS ON FILE AT THE PRINCIPAL
EXECUTIVE OFFICES OF iPARTY CORP. UNDER CERTAIN CIRCUMSTANCES, AS SET FORTH IN
THE RIGHTS AGREEMENT, SUCH RIGHTS SHALL BE EVIDENCED BY SEPARATE CERTIFICATES
AND SHALL NO LONGER BE EVIDENCED BY THIS CERTIFICATE. iPARTY CORP. SHALL MAIL TO
THE REGISTERED HOLDER OF THIS CERTIFICATE A COPY OF THE RIGHTS AGREEMENT WITHOUT
CHARGE AFTER RECEIPT OF A WRITTEN REQUEST THEREFOR. UNDER CERTAIN CIRCUMSTANCES
AS PROVIDED IN SECTION 7(E) OF THE RIGHTS AGREEMENT, RIGHTS ISSUED TO OR
BENEFICIALLY OWNED BY ACQUIRING PERSONS OR THEIR AFFILIATES OR ASSOCIATES (AS
SUCH TERMS ARE DEFINED IN THE RIGHTS AGREEMENT) OR ANY SUBSEQUENT HOLDER OF SUCH
RIGHTS SHALL BE NULL AND VOID AND MAY NOT BE TRANSFERRED TO ANY PERSON.”

Section 3.  Amendment to Section 25 Notice Addresses.   Section 25 of the Rights
Agreement is hereby amended by deleting in the entirety the addresses of the
Company and its legal counsel set forth therein, and replacing and substituting
therefor the following new names and addresses:

“iParty Corp.
270 Bridge Street, Suite 301
Dedham, MA 02132
Attention:  Chief Executive Officer

With a copy to:

Posternak Blankstein & Lund LLP
Prudential Tower
800 Boylston Street
Boston, MA 02199
Attention:  Donald H. Siegel, P.C.”

Section 4.  Ratification and Approval.  The Rights Agreement, as amended by this
Amendment, is hereby ratified and approved in the entirety.

2


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and date first above written.

iPARTY CORP.

CONTINENTAL STOCK

 

TRANSFER & TRUST

 

COMPANY

 

 

/s/ PATRICK FARRELL

/s/ ROGER BERNHAMMER

 

 

By: Patrick Farrell

By: R. Bernhammer

 

 

Title: President & CFO

Title: Vice Pres.

 

3


--------------------------------------------------------------------------------